Citation Nr: 0732988	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-10 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Cleveland Clinic Hospital on 
July 18, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
reimbursement of unauthorized medical expenses incurred at 
Cleveland Clinic Hospital on July 18, 2004.  In June 2007, 
the veteran testified before the Board at a hearing held at 
the RO.


FINDINGS OF FACT

1.  The veteran is service-connected for post-traumatic 
stress disorder, diabetes mellitus, peripheral neuropathy of 
the bilateral upper and lower extremities, chronic 
prostatitis, and residuals of malaria, with a combined 
permanent and total rating of 100 percent.

2.  The veteran received medical treatment for muscle strain 
versus neuropathy of the left lower extremity at the 
Cleveland Clinic Hospital on July 18, 2004.

3.  VA payment or reimbursement of the costs of the care on 
July 18, 2004, was not authorized.

4.  The medical expenses incurred on July 18, 2004, were 
incurred both as a result of medical emergency and because a 
VA or other government facility was not feasibly available.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for 
unauthorized medical expenses incurred at the Cleveland 
Clinic Hospital on July, 18, 2004 have been met.  38 U.S.C.A. 
§§ 1703, 1712, 1725, 1728; 38 C.F.R. §§ 17.52, 17.53, 17.54, 
17.93, 17.120, 17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reimbursement of Unauthorized Medical Expenses

When VA facilities are not capable of furnishing the care or 
services required, the Secretary may contract with non-
Department facilities in order to furnish certain care, 
including hospital care or medical services for the treatment 
of medical emergencies which pose a serious threat to the 
life or health of a veteran receiving medical services in a 
Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility.  
38 U.S.C.A § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 
(2007).

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54; Malone v. Gober, 10 Vet. App. 539 (1997).  In the case 
of an emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54 (2007).

Nevertheless, VA may reimburse veterans for unauthorized 
medical expenses incurred in non-VA facilities where:

(a) Care or services not previously 
authorized were rendered to a veteran in 
need of such care or services:  (1) For 
an adjudicated service-connected 
disability; (2) For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; (3) For any 
disability of a veteran who has a total 
disability permanent in nature resulting 
from a service-connected disability; (4) 
For any illness, injury, or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and

(b) Care and services not previously 
authorized were rendered in a medical 
emergency of such nature that delay would 
have been hazardous to life or health, 
and

(c) VA or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.

38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120 (2007).

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 
(1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2007).  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
transferred to a VA or other Federal 
facility.

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of that emergency treatment 
for that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider.

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).  

38 C.F.R. § 17.1002 (2007).

In addition, a veteran is required to file a claim within 90 
days of the latest of the following:  (1) July 19, 2001; (2) 
the date that the veteran was discharged from the facility 
that furnished the emergency treatment; (3) the date of 
death, but only if the death occurred during the stay in the 
facility that included the provision of the emergency 
treatment; or (4) the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. § 17.1004 
(2007).

The veteran does not allege that he should be reimbursed on 
the grounds that the treatment he received was for a service-
connected disability, for a non-service-connected disability 
associated with and held to be aggravating a service-
connected disability, or that he has been rated totally and 
permanently disabled due to service-connected disability.  
Rather, he asserts both that his medical condition was 
emergent and that no VA or other government facility was 
feasibly available during his period of treatment.  The 
veteran does not have any health insurance aside from 
Medicare.

The record reflects that in July 2004 the veteran began to 
experience severe pain and swelling in his left leg that was 
not precipitated by a known injury.  Never before having 
experienced such pain, on Sunday evening of July 18, 2004, 
the veteran contacted his daughter, a Registered Nurse, who 
advised the veteran that he may have a blood clot in his left 
lower extremity, a life-threatening condition, and advised 
him to seek emergency medical treatment.  

Records associated with his intake at the emergency room at 
5:36 pm on July 17, 2004 show that the veteran reported a 10-
day history of increasing pain in his left lower extremity, 
associated with substantial swelling.  The veteran denied a 
history of previous injury to the leg.  A venous Doppler of 
the left lower extremity was ordered to rule out a blood clot 
in the left leg.  Ultrasound of the left lower extremity, 
however, revealed no abnormalities.  The veteran was advised 
that he had a possible muscle strain versus neuropathy, and 
he was discharged from the emergency room.  He was informed 
that he should contact a physician should he have any further 
problems.

The veteran asserts that because the VA facilities in Fort 
Myers and Naples, Florida, those closest to his home, were 
closed on the evening of Sunday, July 18, 2004, and because 
he believed that the problem with his left leg to be life-
threatening, he did not have the option of driving three 
hours to the VA Medical Center in St. Petersburg, Florida, 
and had no alternative but to seek emergency medical 
attention closer to home, at the Cleveland Clinic Hospital.  
VA has not disputed that the VA facilities closer to the 
veteran's home were closed on the evening he sought emergency 
medical treatment.

VA payment or reimbursement of the cost of emergency 
treatment at a non-VA facility covers only medical 
emergencies, and those emergencies last "only until the time 
the veteran becomes stabilized."  38 C.F.R. § 17.1002(d) 
(2007).  The term "stabilized" means that no material 
deterioration of the emergency medical condition is likely, 
within reasonable medical probability, to occur if the 
veteran is discharged or transferred to a VA or other Federal 
facility.  38 C.F.R. § 17.1001(d) (2007).  

The Board finds that the veteran was "stable" at the point 
that a blood clot was ruled out by venous Doppler ultrasound.  
Until that point, however, an emergent medical situation, as 
understood by a prudent lay person, persisted.  This is 
supported by the veteran's daughter's June 2007 statement 
indicating that she, as a Registered Nurse, informed her 
father that he needed to seek emergency medical treatment for 
a condition that she believed could be life-threatening.  
Additionally, upon admission to the emergency room, the 
veteran was scheduled for a venous Doppler ultrasound in 
order to rule out the potentially life-threatening condition 
of a blood clot, indicating the treating medical 
professionals also suspected a potentially life-threatening 
blood clot.  After a blood clot was ruled out, the veteran 
was discharged in medically stable condition, and did not 
receive further unauthorized treatment.  The Board notes that 
in denying the veteran's claim for reimbursement, the VA 
Medical Center relied upon a notation on the admission 
records that the veteran's condition was classified as "non-
urgent."  The Board considers this to be competent medical 
evidence; however, there is significant documentation to 
conclude the veteran's condition upon admittance was believed 
to be of a possible emergent nature despite that his 
condition was ultimately found to be "non-urgent" following 
medical diagnostic testing.  The Board finds that the 
probative medical evidence, including the veteran's 
statements and those of his daughter, outweigh the conclusory 
statement made upon admission concerning whether the veteran 
had any serious condition at the time of his admission to the 
emergency room.

In sum, the Board finds that the veteran meets the criteria 
for payment or reimbursement of unauthorized medical expenses 
resulting from the emergency treatment on July 18, 2004, 
because the preponderance of evidence shows that the 
treatment was for symptoms perceived to be so serious as to 
require immediate medical attention to avoid serious 
impairment and a VA facility was not available.  Therefore, 
the Board concludes that the veteran is eligible for 
reimbursement for treatment at the Cleveland Clinic Hospital 
on July 18, 2004, and the benefit sought on appeal is 
granted.  

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the veteran.



ORDER

Payment or reimbursement of the cost of unauthorized medical 
treatment received in a non-VA facility on July 18, 2004, is 
granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


